— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30, 1990, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The employer’s representative testified that claimant was informed when he was hired that he would be working alone after his training was finished. Although claimant denied that he was ever so informed, this presented a question of credibility for the Unemployment Insurance Appeal Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dis*864missed 74 NY2d 714). There is therefore substantial evidence in the record to support the Board’s conclusion that claimant was aware of the conditions of his employment when he was hired and that his reasons for quitting were personal and noncompelling (see, Matter of Siff [Catherwood], 32 AD2d 699). There is also substantial evidence in the record to support the further conclusion that claimant willfully made false statements to obtain unemployment insurance benefits (see, Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806) and that the benefits he received were therefore recoverable (Labor Law § 597 [4]).
Mahoney, P. J., Casey, Levine, Mercure and Crew III, JJ. Ordered that the decision is affirmed, without costs.